Atkinson, Presiding Justice.
By the act of 1949 (Ga. L. 1949, p. 1007), it is made lawful to sponsor or hold “athletic events, games and contests” on Sunday by obtaining a permit from the governing body of the municipality or county, and an automobile race is such a “game or contest” as provided by the statute. Worley v. State, 79 Ga. App. 594 (54 S. E. 2d, 439). Accordingly, where a person is enjoined from holding such a race “on the Sabbath day in violation of the laws of Georgia,” and subsequently is granted a permit from the proper authority in accordance with the statute and thereafter holds such a race on Sunday, it is error for the trial court to adjudge him in contempt for violating the injunction.

Judgment reversed.


All the Justices concur.

T. L. Shanahan and Henry L. Barnett; for plaintiff in error.
Warren Akin, Solicitor-General, contra.